Filed 10/27/20 P. v. Dodson CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



THE PEOPLE,                                                                  D077140

          Plaintiff and Respondent,

          v.                                                                 (Super. Ct. No. SCD284233)

ARMON DODSON,

          Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Diego County,
Robert J. Trentacosta, Judge. Affirmed.
          Arielle Bases, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Xavier Becerra, Attorney General, Lance E. Winters and Julie L.
Garland, Assistant Attorneys General, Michael Pulos and Britton B. Lacy,
Deputy Attorneys General, for Plaintiff and Respondent.
                                       I
                              INTRODUCTION
      Defendant Armon Dodson pleaded guilty to one count of unlawful

possession of a billy club (Pen. Code, § 22210).1 The trial court placed him on
formal probation for three years subject to various terms and conditions.
      On appeal, Dodson asserts an as-applied constitutional overbreadth
challenge to a probation condition requiring him to submit to searches of his
computers and electronic devices with or without reasonable cause. Dodson
did not object to the probation condition on these grounds in the trial court.
Therefore, he has forfeited his as-applied constitutional overbreadth
challenge. Further, to the extent Dodson challenges the facial
constitutionality of the probation condition, we conclude his facial
constitutional challenge is without merit. Accordingly, we affirm the
judgment.
                                       II

                               BACKGROUND2
      A San Diego police officer pulled Dodson over for driving a vehicle with
an expired registration. While conducting a pat down search, the officer
noticed a billy club concealed in Dodson’s waistband. The officer removed the
billy club and arrested Dodson. Dodson pleaded guilty to possessing a billy
club in violation of section 22210. The court placed Dodson on probation
subject to numerous conditions. One such condition required Dodson to
“[s]ubmit [his] ... computers[] and recordable media electronic devices” to
warrantless searches.




1     All statutory references are to the Penal Code unless otherwise noted.
2     The facts of the offense are taken from the probation report.
                                       2
                                      III
                                 DISCUSSION
                                       A
                                Legal Principles
      Probation is “the suspension of the imposition or execution of a
sentence and the order of conditional and revocable release in the community
under the supervision of a probation officer.” (People v. Olguin (2008) 45
Cal.4th 375, 380, quoting section 1203, subdivision (a), italics omitted.) In
general, probation conditions “are meant to assure that the probation serves
as a period of genuine rehabilitation and that the community is not harmed
by the probationer’s being at large.” (Griffin v. Wisconsin (1987) 483 U.S.
868, 875.) For example, probation conditions authorizing searches “aid in
deterring further offenses ... and in monitoring compliance with the terms of
probation.” (People v. Robles (2000) 23 Cal.4th 789, 795.)
      “A probation condition that imposes limitations on a person’s
constitutional rights must closely tailor those limitations to the purpose of
the condition to avoid being invalidated as unconstitutionally overbroad.” (In
re Sheena K. (2007) 40 Cal.4th 875, 890 (Sheena K).) “The essential question
in an overbreadth challenge is the closeness of the fit between the legitimate
purpose of the restriction and the burden it imposes on the defendant’s
constitutional rights ….” (In re E.O. (2010) 188 Cal.App.4th 1149, 1153.)
When adequately preserved for our consideration, we review constitutional
overbreadth challenges to probation conditions de novo. (In re Shaun R.
(2010) 188 Cal.App.4th 1129, 1143.)
      Challenges to probation conditions ordinarily must be raised in the
trial court; if they are not, appellate review of those conditions will be deemed
forfeited. (People v. Welch (1993) 5 Cal.4th 228, 234–235.) The Supreme


                                       3
Court adopted this forfeiture rule “to reduce the number of errors committed
in the first instance” (People v. Scott (1994) 9 Cal.4th 331, 353), and “the
number of costly appeals brought on that basis.” (Welch, at p. 235.)
      Notwithstanding the forfeiture rule just discussed, a defendant who
fails to object to a probation condition at sentencing may still challenge a
condition as vague or overbroad on appeal if the probationer’s claim
“amount[s] to a ‘facial challenge.’ ” (Sheena K., supra, 40 Cal.4th at pp. 885–
886.) Such a challenge “does not require scrutiny of individual facts and
circumstances but instead requires the review of abstract and generalized
legal concepts—a task that is well suited to the role of an appellate court.”
(Id. at p. 885; see id. at p. 886 [a facial constitutional challenge to a probation
condition on vagueness or overbreadth grounds “is capable of correction
without reference to the particular sentencing record”].)
                                        B
                          Electronics Search Condition
      Dodson contends the electronics search condition, which requires him
to “[s]ubmit [his] … computers[] and recordable media electronic devices” to
warrantless searches, is unconstitutionally overbroad. In particular, he
argues the condition is overbroad because “there is no connection between
[his] use of computer or electronic devices to any potential unlawful conduct.”
Dodson also asserts that “nothing in the record demonstrates electronic
storage devices were used in the current offense[,] [n]or is there any evidence
of any tendency for [him] to use electronic storage devices for criminal
purposes.”
      “Given his appellate arguments, it is apparent that [Dodson] is not
raising a pure facial challenge to the constitutionality of the probation
condition that can be determined based on abstract or general legal


                                         4
principles. Instead, he advances fact-driven arguments to claim that, given
the evidentiary specifics of the crimes [and] his criminal history, … the
probation condition is, as applied to him, unconstitutional.” (People v.
Kendrick (2014) 226 Cal.App.4th 769, 778 (Kendrick) [finding challenge to
probation condition restricting internet use was as-applied, not facial, based
on the defendant’s fact-based appellate arguments].) However, Dodson did
not object to the electronics search condition in the trial court on grounds
that it is unconstitutionally overbroad as applied to him. Therefore, he has
forfeited his as-applied constitutional challenge to the probation condition.
(See, e.g., People v. Patton (2019) 41 Cal.App.5th 934, 947 (Patton) [finding
as-applied challenge to electronics search condition for constitutional
overbreadth forfeited by failure to object below]; People v. Guzman (2018) 23
Cal.App.5th 53, 63, fn. 3; In re L.O. (2018) 27 Cal.App.5th 706, 712.)
      Although “forfeiture of a claim not raised in the trial court by a party
[does] not preclude[] review of the claim by an appellate court in the exercise
of that court’s discretion” (Sheena K., supra, 40 Cal.4th at p. 887, fn. 7), we
decline to exercise our discretion to excuse Dodson’s forfeiture. As the
Supreme Court has explained, “ ‘discretion to excuse forfeiture should be
exercised rarely and only in cases presenting an important legal issue.’ ”
(Ibid.) Dodson does not articulate any important legal question or issue of
public policy to persuade us that we should refrain from applying the
forfeiture rule. (See Kendrick, supra, 226 Cal.App.4th at p. 778 [declining to
exercise discretion to consider forfeited as-applied claim]; see also People v.
Brown (1996) 42 Cal.App.4th 461, 471 [finding forfeited claims usually are
heard only in cases where “enforcement of a penal statue is involved,” “the
asserted error fundamentally affects the validity of the judgment[,]” or where
“important issues of public policy are at issue”].)


                                        5
      Seeking to evade forfeiture, Dodson attempts to frame his challenge to
the probation condition as presenting a facial constitutional overbreadth
challenge, in addition to an as-applied constitutional overbreadth challenge.
He points to a sentence in his opening appellate brief in which he states the
probation condition is constitutionally invalid whether considered “on its face
or based on the facts of this case.” (Italics added.) We are not convinced that
Dodson asserts a facial constitutional overbreadth challenge based on this
single fleeting reference. In a facial overbreadth challenge to an electronics
search condition, “[t]he claim is that a condition cannot have any valid
application, without relying on any facts in the sentencing record.” (Patton,
supra, 41 Cal.App.5th at p. 946.) Indeed, the pertinent issue is whether the
search condition, in the abstract, and not as applied to the particular
probationer, is sufficiently tailored to the state’s legitimate interest in
reformation and rehabilitation of probationers. (Sheena K., supra, 40 Cal.4th
at p. 885.) That is not the type of claim Dodson has presented here.
      In any event, the electronics search condition is not facially
unconstitutional because the condition is not invalid in all its applications.
(See Patton, supra, 41 Cal.App.5th at pp. 946–947 [reasoning that because
electronics search conditions may be constitutionally imposed under some
circumstances, they are not facially invalid].) For the offense of which
Dodson was convicted (possession of a billy club), we can easily imagine a
scenario in which an electronics search condition passes constitutional
muster—for example, where a probationer has used a computer or cell phone
to purchase, exchange, or obtain one or more billy clubs. Thus, while we
acknowledge an electronics search condition certainly could be
constitutionally invalid as applied to some probationers, we believe such a
condition may be appropriately tailored to achieve the state’s legitimate


                                         6
interests as applied to other probationers. Because the electronics search
condition may be constitutional in certain applications, Dodson has failed to
establish that his probation condition is facially unconstitutional.
                                      IV
                                DISPOSITION
      The judgment is affirmed.

                                                            McCONNELL, P. J.

WE CONCUR:




AARON, J.




DATO, J.




                                       7